t c summary opinion united_states tax_court lisa a virgilio petitioner and frank a virgilio intervenor v commissioner of internal revenue respondent docket no 4323-08s filed date lisa a virgilio pro_se john m janusz for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner and intervenor’s federal_income_tax neither petitioner nor intervenor disagrees with the liabilities set forth in the notice_of_deficiency the only issue for decision is whether petitioner is entitled to full or partial relief from joint_and_several_liability with respect to the portion of the understatement_of_tax attributable to intervenor background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york at the time the notice of intervention was filed intervenor resided in florida intervenor has since returned to and currently resides in the state of new york petitioner and intervenor were married in the state of new york in date petitioner and intervenor lived at their marital residence until sometime in late date petitioner and intervenor filed a joint federal_income_tax return for tax_year however as of the end of date the couple had separated their finances so that intervenor could accumulate his earnings to move out and get his own apartment on date petitioner and intervenor entered into a property settlement and separation agreement agreement article v of the agreement in pertinent part states the husband and wife warrant that all joint income_tax returns heretofore filed are true and complete to the best of their knowledge and belief and that all liabilities thereon have been fully paid and that there is no pending audit or examination of any returns in any event the husband or the wife shall pay all liability thereafter assessed or imposed with respect to his or her portion of income on such income returns and will indemnify the other party against and hold the other party harmless for all such liabilities and expenses losses and damages as may be incurred by such other party in connection with those returns all audits examinations suits or other proceedings in connection with those returns shall be handled at the cost and expense of the party who caused such liability and or audit or by counsel or accounts sic selected by him or her approximately months later petitioner and intervenor divorced the judgment of divorce decree dated date incorporated but did not merge the agreement and stated that the agreement survived in all respects on date respondent separately mailed a notice_of_deficiency notice to petitioner and intervenor for the taxable_period ending date petitioner and intervenor’s joint federal_income_tax return was incorrect because it failed to include in income dollar_figure of unemployment_compensation intervenor received unemployment_compensation and dollar_figure of miscellaneous income intervenor received from r d construction construction income the unemployment_compensation and the construction income were reported on forms but the forms were not received until after the joint federal_income_tax return had been filed at the time the joint federal_income_tax return was filed petitioner knew that intervenor had worked for r d construction from approximately july 27th through the end of october and the beginning of november in ‘05 and that a form_1099 would be received petitioner did not however know that intervenor had received unemployment_compensation during petitioner sent to respondent a form_8857 request for innocent spouse relief which respondent received on date in her request for relief petitioner asserts she has been divorced since date she holds a college degree of legal associate’s degree she was not a victim of spousal abuse or domestic violence during she signed the federal_income_tax return she did not have a mental or physical health problem then or now her involvement in the preparation of the tax_return was limited to giving the tax documents to the person who prepared the return at the time she signed the return she the joint federal_income_tax return also failed to reflect a dollar_figure early distribution penalty attributable to a retirement_plan distribution petitioner received petitioner acknowledged that the dollar_figure was attributable to her and she has since provided two payments dollar_figure and dollar_figure to the internal_revenue_service to address this omission from the joint federal_income_tax return did not know anything was incorrect or missing she knew that intervenor had income during but did not know any amount was owed to the internal_revenue_service she was having financial problems in her involvement with household finances was limited to the use of a joint bank account to which she made deposits paid bills balanced the checkbook or reviewed the monthly bank statements intervenor had never transferred assets to her she was unaware of any unemployment benefits intervenor received in intervenor’s forms from r d construction and for unemployment_compensation were received after she had already filed the joint federal_income_tax return and the agreement stated that intervenor would be responsible for any_tax liability attributable to his income before respondent determined whether to grant petitioner relief petitioner timely filed a petition raising as an affirmative defense entitlement to innocent spouse relief with respect to the unemployment_compensation and construction income respondent pursuant to rule and 115_tc_118 served notice of this proceeding on intervenor intervenor timely filed a notice of intervention on date in the notice of intervention intervenor asserts that petitioner should be held liable for not only the dollar_figure early withdrawal penalty but also half of the tax owed on the unreported income he received by exercising his right to intervene intervenor became a party to this case sec_6015 king v commissioner supra intervenor however neither appeared nor participated in the trial of this case discussion petitioner raised her claim for innocent spouse relief in a petition for redetermination filed pursuant to sec_6213 in the context of a deficiency proceeding a claim for innocent spouse relief historically has been an affirmative defense that must be set forth in the pleadings 114_tc_276 our authority to review petitioner’s affirmative defense that she is entitled to innocent spouse treatment is governed by our general jurisdiction to consider any issue that affects the deficiency before us id pincite sec_6013 provides that taxpayers filing joint federal_income_tax returns are jointly and severally liable for the taxes due sec_6015 however provides that notwithstanding sec_6013 under certain facts and circumstances limited relief from joint_and_several_liability may be available under sec_6015 c or f except as otherwise provided in sec_6015 the taxpayer seeking relief bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 to qualify for relief pursuant to sec_6015 the requesting spouse must establish that a a joint_return was filed b there was an understatement_of_tax attributable to erroneous items of the nonrequesting spouse c at the time of signing the return the spouse seeking relief did not know and had no reason to know of the understatement d taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement and e the requesting spouse seeks relief within years of the first collection activity there is no dispute that petitioner satisfies subparagraphs a b and e of sec_6015 petitioner however does not satisfy subparagraph c with respect to the portion of the understatement_of_tax attributable to the construction income petitioner testified that she was aware that intervenor was working during and that he would receive a form_1099 consequently we find that petitioner had actual knowledge of the item giving rise to the portion of the understatement_of_tax attributable to the construction income before she signed the joint federal_income_tax return notwithstanding the individual’s knowledge or reason to know of some part of the understatement_of_tax sec_6015 permits the individual to qualify for relief as to the remainder of the understatement cullen v commissioner tcmemo_2004_ petitioner stated in both her petition and on form_8857 that she did not know of the unemployment_compensation it has also been established that although petitioner and intervenor continued to live together in the marital residence until date they had segregated their finances as of the end of date consequently we find that pursuant to sec_6015 petitioner has established that she did not know and had no reason to know of the portion of the understatement_of_tax attributable to the unemployment_compensation we turn to subparagraph d to determine whether taking into account all the facts and circumstances it is inequitable to hold petitioner liable for that portion of the understatement_of_tax both petitioner and intervenor have stated that intervenor never transferred assets to petitioner furthermore respondent conceded that petitioner did not receive a significant benefit from the item giving rise to the deficiency thus taking into account all the facts and circumstances we find it inequitable to hold petitioner liable for the portion of the understatement_of_tax attributable to the unemployment_compensation accordingly we find that petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 for the portion of the understatement_of_tax attributable to the unemployment_compensation next we must decide whether petitioner is entitled to relief under sec_6015 or f for the portion of the deficiency attributable to the construction income sec_6015 sec_6015 limits the liability of a taxpayer such as petitioner who is no longer married and who makes the appropriate election if a taxpayer elects relief under sec_6015 such taxpayer’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under sec_6015 sec_6015 relief under sec_6015 is not available to petitioner if respondent demonstrates that petitioner had actual knowledge of the item giving rise to the deficiency sec_6015 as we have already found petitioner had actual knowledge of the item giving rise to the portion of the understatement_of_tax attributable to the construction income accordingly petitioner is not entitled to sec_6015 relief for the portion of the understatement_of_tax attributable to the construction income sec_6015 if a taxpayer does not qualify for relief from joint_and_several_liability under sec_6015 or c the taxpayer may seek equitable relief under sec_6015 sec_6015 confers on the secretary discretion to grant equitable relief to taxpayers where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either as directed by sec_6015 the secretary’s delegate the commissioner has prescribed guidelines in revproc_2003_ 2003_2_cb_296 for determining whether equitable relief should be granted revproc_2003_61 sec_4 c b pincite lists seven threshold conditions that must be met for a request for relief under sec_6015 to be considered the seven threshold requirements are the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the service’s first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return petitioner has satisfied all seven of the threshold conditions we must therefore determine whether petitioner is entitled to equitable relief revproc_2003_61 sec_4 c b pincite lists eight nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the deficiency and whether full or partial equitable relief under sec_6015 should be granted the eight nonexclusive factors and their application to petitioner’s facts and circumstances are summarized below petitioner’s marital status at the time she requested relief from joint_and_several_liability petitioner was divorced from intervenor this factor weighs in favor of granting relief economic hardship petitioner has conceded that she would not suffer economic hardship if relief is not granted this factor weighs against granting relief knowledge or reason to know as we have already found petitioner had actual knowledge of the item giving rise to the deficiency as a result this factor weighs against granting relief nonrequesting spouse’s legal_obligation under this factor we consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement the decree having incorporated the agreement makes petitioner and intervenor liable for the payment of any later imposed or assessed income_tax_liability attributable to her or his portion of income on the income_tax return the remaining unreported income from which petitioner seeks relief the construction income is attributable to intervenor’s work with r d construction by the terms of petitioner and intervenor’s decree and agreement intervenor the nonrequesting spouse is obligated to pay the portion of the understatement_of_tax that is attributable to him ie the unemployment_compensation and the construction income accordingly we find that this factor weighs in favor of granting relief significant benefit respondent has conceded that petitioner did not receive a significant benefit from the item giving rise to the deficiency as a result this factor weighs in favor of granting relief good_faith effort to comply with tax laws respondent has also conceded that petitioner made a good_faith effort to comply with the income_tax laws in the taxable years following the taxable_year in issue and this factor favors granting relief see harris v commissioner tcmemo_2009_26 spousal abuse petitioner has not alleged that there was abuse in her former marriage consequently we find this factor is neutral mental or physical health petitioner concedes that she was not in poor mental or physical health on the date she signed the return or at the time that she requested relief accordingly we find this factor is neutral conclusion in sum four factors weigh in favor of granting relief two factors are neutral and two factors weigh against granting relief accordingly we conclude that petitioner is entitled to equitable relief pursuant to sec_6015 on that portion of the understatement_of_tax attributable to the construction income to reflect the foregoing decision will be entered under rule
